Case 2:19-mj-02334-SMV Document1 Filed 08/01/19 Page 1 of 4

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

 

United States of America )
V. ) . UY
) Case No: \ a WW) 233
Amanda Kay HAMPTON )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of July 30, 2019 in the county of Grant in the State and District of New Mexico, the defendant violated 8

U.S.C. §1324(a)(1)(A)(ii)(Transporting), an offense described as follows:

knowing or in reckless disregard of the fact that Roberto Hernandez-martinez, had come to, entered, or remained in the
United States in violation of law, transport, or move or attempt to transport or move such aliens within the United States
by means of transportation or otherwise, in furtherance of such violation of law

This criminal complaint is based on these facts:
On July 30, 2019 a Border Patrol Agent was assigned sign cutting duties near Hachita, New Mexico. While driving north
on New Mexico State Road (NMSR)146 at approximately 3:00 p.m., the Border Patrol Agent observed a silver in color
vehicle bearing an Arizona license plate, and only a female driver was visible in the vehicle. This area is notoriously used
by narcotics and alien smugglers to further their illicit cargo into the interior of the United States.

f
Continued on the attached sheet. hb

Complainant's signature

Armando T. Esparza Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: August 1, 2019 ss ;
i ~ dudge's signature

STEPHAN M. VIDMAR P

Printed name and title

 

 

City and state: Las Cruces, N.M.

 
Case 2:19-mj-02334-SMV Document1 Filed 08/01/19 Page 2 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS
Amanda Kay Hampton

At approximately 3:45 p.m., the Border Patrol Agent was observing traffic at
the intersection of NMSR 9 and NMSR 81; and observed the same vehicle heading
north on NMSR 81 with the same female driver and two additional occupants.
The agent noticed that the driver and passengers of the vehicle appeared to
avoid making eye contact with the agent and the passenger in the backseat
appearing to slouch, as if trying to avoid detection. The agent began to
follow the vehicle to further his investigation and the vehicle began to
drive on the right shoulder of the highway failing to maintain her lane. The
agent requested checks on the vehicle, the registration came back to an
individual out of Phoenix, Arizona and a negative 72-hour lane check with no
crossings through any ports of entry.

At this time the agent activated his emergency lights to conduct a vehicle
stop. The vehicle yielded near mile marker 2 on NMSR 146 and a second agent
arrived as back up.

As the agent approached the driver side to conduct an immigration inspection,
the agent encountered the driver identified as Amanda Kay HAMPTON, and two
other individuals. He identified himself as a United States Border Patrol
Agent and asked the driver as to her citizenship, Amanda Kay HAMPTON stated
she was a United States Citizen. HAMPTON appeared to be nervous and unsure of
her answers regarding her destination and relationship with the passengers of
the vehicle. The driver stated that she did not know the passengers but
picked them up on the side of the road because they were broken down.

The second agent questioned the passengers as to their citizenship. Both male
passengers handed the agent a Mexican Voter Identification cards. Both
passengers were asked if they had any proper immigration documents to enter
or remain in the United States, in which, they admitted to being illegally
present in the United States and had no proper documentation to remain in the
United States. At this time all three subjects were placed under arrest and
read their Miranda Rights Each of the subjects stated that they understood
their rights. All subjects were transported to the Deming, New Mexico Border
Patrol Station for further processing.

Amanda Kay, HAMPTON provided the following statement, though not verbatim, as
to her involvement in the alien smuggling scheme.

HAMPTON stated on July 30, 2019, she was invited to Deming, New Mexico to
visit her friend. HAMPTON stated she borrowed her friend's vehicle to drive
from Phoenix, Arizona to Deming, New Mexico. HAMPTON stated once she arrived
in Deming she rented a room, but was not able to recall the name of the
hotel. HAMPTON stated she made contact with her friend via phone, and that
her friend needed to be picked up near a highway close to the town of
Hachita, New Mexico. HAMPTON stated she got directions and drove down to New
Mexico State Road (NMSR) 146 and headed south to NMSR 9. HAMPTON reached the
intersection of NMSR 9 and NMSR 81 and proceeded south on the highway 81.
HAMPTON claimed her,gell phone signal was weak and was not able to locate her

 
   

 

friend, so she c nue to drive down on NSMSR 81. HAMPTON stated in the
United States Magistrate Judge Armando T. Esparza
August 1, 2019 Border Patrol Agent

August 1, 2019
Case 2:19-mj-02334-SMV Document1 Filed 08/01/19 Page 3 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
VS
Amanda Kay Hampton

process of looking for her friend she saw two illegal aliens who flagged her
down. HAMPTON stated she stopped to offer them a ride believing their vehicle
was broken-down. HAMPTON picked up the two male subjects and she began to
drive north, At this time, HAMPTON began to be evasive during questioning and
all questions ceased.

The material witness provided the following statement, though not verbatin,
as to his involvement in the alien smuggling scheme.

The material witness stated prior to his entry, he acquired serves from an
alien smuggler in, Mexico with intentions to reach a final destination of
Denver, Colorado. At that time, he paid the smuggler $1500 pesos as a down
payment and was to pay an additional $5000 US dollars once he arrived in
Albuquerque, New Mexico. The material witness stated that on July 29, 2019,
he and another other male subject along with a foot guide cross into the
United States illegally with intention to further their illegal entry.

The foot guide walked the pair to NMSR 81 near mile marker 8 and told them
they were going to be picked up by gray in color sedan around 1:00 p.m. to
2:00 p.m. The material witness stated the foot guide walked several feet away
and told them to hide in the brush and look out for the grey sedan. They were
told the vehicle will stop and accelerate on the gas to indicate that was
their ride. Shortly after, the foot guide yelled at them to let them know the
vehicle was close by and to be ready. The material witness stated a gray
vehicle stopped at their location and he heard the engine revving up, they
left the brush running towards the gray vehicle, and the female driver did
not speak Spanish, but indicated for him to sit in the back seat and
instructed the other in the front passenger seat. At this time the driver
made a “U” turn and began to drive north. The material witness stated as they
drove north, they passed several border patrol agents and the agents began to
follow them and pulled them over. The material witness stated the female
driver appeared very nervous and indicated to not say anything with hand
gestures. The material witness stated they were all arrested and transported
to the station.

Assistant United States Attorney (AUSA) Aaron Jordan was contacted by BPA
Jorge Munoz and approved criminal prosecution under 8 USC 1324 (transporting,
bringing in etc.) for HAMPTON.

A MATERIAL WITNESSES is being used in the case against HAMPTON.

 

United States Magistrate Judge Armando T. Esparza
August 1, 2019 Border Patrol Agent
August 1, 2019
Case 2:19-mj-02334-SMV Document1 Filed 08/01/19 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA
Vv

Amanda Kay HAMPTON

Magistrate Docket No. a my 233 q

Case No.

AFFIDAVIT

On this date appeared before me the following Agent, who, after being duly sworn,
deposed and said: In the captioned case
(1) Roberto HERNANDEZ-Martinez
(2)
(3)
(4)

are material witnesses for the prosecution at the trial of the above-named defendant who is charged with violation
of certain immigration laws.

These witness/s are citizens of Mexico, and are illegally within the United States. Should they be left to
their own devices and return home, they are not subject to extradition under law, and it will be impracticable to
secure their presence at such time as the case is called for trial.

 

Ae mancle yea , Department of Homeland Security

In view of the above affidavit, it is requested of the United States Magistrate that the witnesses named in
the affidavit be required to make bail in such amount as the United States Magistrate Judge should see fit to assure
their presence at the trial, and should they be unable to make such bond, that they be committed to the custody of
the United States Marshal pending final disposition of the criminal case, as provided by Rule 46(b) of the Federal
Rules of Criminal Procedure. :

 

United States Attorney

 

 

 

 

By:
John C. Andeasan
Assistant United States Attorney
SUBSCRIBED AND SWORN TO BEFORE ME THIS day of
My commission expires
NOTARY PUBLIC
IT IS ORDERED on this l day of __ August _, 2019 __, that the above witness(es) who was

this date brought before me be committed to the custody of the United States Marshal
the above captioned case, in lieu of bail in the sum of $ for each sap

final disposition of

    
 

 

United Statg magistrate. Judge

 

 

RETURN
Received this commitment and designated prisoners on and on 5
committed them to , and left with the custodian at the same time a certified
copy of this commitment.
DATED:

 

By: Deputy U.S. Marshal
